374 F.2d 945
Asbury THOMPSON, Jr., Appellant,v.Olin BLACKWELL, Warden, U.S. Penitentiary, Atlanta, Georgiaet al., Appellees.
No. 24175.
United States Court of Appeals Fifth Circuit.
March 23, 1967.

Asbury Thompson, Jr., pro se.
Theodore E. Smith, Asst. U.S. Atty., Atlanta, Ga., Charles L. Goodson, U.S. Atty., for appellees.
Before BROWN, MOORE,1 and BELL, Circuit Judges.
PER CURIAM:


1
Appellant, a federal prisoner, sought multiple relief in the District Court on the ground that he was being arbitrarily denied medical care by the administrators of the federal penitentiary in Atlanta.


2
It affirmatively appears from the papers before us that appellant was afforded medical attention.  He was on light duty on order of the prison medical staff and no supervening injury was indicated.  His allegations do not rise to the level of stating facts which would make out a case of an abuse of discretion on the part of the prison authorities.


3
Affirmed.



1
 Of the Second Circuit sitting by designation